                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


IN RE: LAMONT MCFARLAND
       DORIS FULLER                                       Case Number: 18-44121-MAR
                                                          Chapter 13
Debtor.                                                   Judge RANDON
________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Rd.
Warren, MI 48093
(248) 443-7033
_______________________________/

                     CERTIFICATE OF NO RESPONSE
 TO DEBTOR’S OBJECTION TO PROOF OF MICHIGAN DEPARTMENT OF TREASURY
                           PACER CLAIM # 16


       Brian D. Rodriguez, being first duly sworn, deposes and says that I am the attorney for the
Debtor; a Notice of Objection to the Proof of Claim filed by Michigan Department of Treasury Pacer
Claim #16, Objection to Proof of Claim, proposed Order and Proof of Service were mailed out to
Creditor and the Chapter 13 Trustee, and no objections have been properly filed with the Court.


Dated: January 10, 2019                           /s/ Brian D. Rodriguez
                                                  Brian D. Rodriguez (P57194)
                                                  Acclaim Legal Services, PLLC
                                                  8900 E. 13 Mile Road
                                                  Warren, MI 48093
                                                  (248) 443-7033
                                                  Filing@acclaimlegalservices.com




     18-44121-mar      Doc 40    Filed 01/10/19    Entered 01/10/19 12:13:50      Page 1 of 1
